If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     March 31, 2022
               Plaintiff-Appellee,                                   9:00 a.m.

v                                                                    No. 357538
                                                                     Charlevoix Circuit Court
CHRISTOPHER MILAN KROLL,                                             LC No. 19-022813-FH

               Defendant-Appellant.


Before: REDFORD, P.J., and SAWYER and MURRAY, JJ.

MURRAY, J.

        In this interlocutory1 appeal, the primary issue concerns the admissibility of defendant’s
videotaped statement made during an interview arising from defendant’s report of a sexual assault
pursuant to the Prison Rape Elimination Act (PREA), 34 USC 30301 et seq., with the answer to
that question resolving whether the trial court erred in denying defendant’s motion to dismiss the
charge of making a false report of a felony, MCL 750.411a(1)(b). We hold that the statement was
admissible, that the trial court did not err in denying defendant’s motion to dismiss, and therefore
affirm.

                                       I. BACKGROUND

         In July 2019 defendant was a prisoner in a Michigan Department of Corrections (MDOC)
facility, serving sentences for first-degree retail fraud and possession of methamphetamine.
MDOC transferred defendant on a writ to the Charlevoix County jail on July 23, 2019, for
proceedings related to pending criminal charges. After court proceedings on July 23, defendant
was placed into a temporary holding cell, and the next morning he was put into a cell with nine
other inmates.




1
 People v Kroll, unpublished order of the Court of Appeals, entered October 11, 2021 (Dkt No.
357538).


                                                -1-
        On the morning of July 24, 2019, the jail administrator went to the detective’s office in the
sheriff’s department and advised Detective Cody Wheat that there was a PREA complaint about a
sexual assault in the jail. Detective Wheat, who was unfamiliar with PREA, treated the
investigation as a normal sexual assault complaint, and arranged to interview defendant that same
morning. The interview was recorded by Detective Wheat’s body camera.2

        Because defendant was incarcerated, at the start of the interview Detective Wheat read
defendant his Miranda warnings3 and, after defendant indicated that he understood his rights,
Detective Wheat asked defendant whether he agreed to speak with him. Defendant never expressly
agreed to waive his constitutional rights to remain silent or wait for an attorney, but he continued
to talk to Detective Wheat, essentially without Detective Wheat asking any questions pertaining
to what occurred in his jail cell.4 Defendant continued his colloquy with Detective Wheat, setting
forth his general concerns about jail safety and harassment. After detective Wheat informed
defendant that he was there in response to his PREA complaint, the following exchange occurred:

               A. Okay. That’s what I’m explaining to you.

               Q. Yep. And then—but at the same time, I mean, if you don’t want to speak
       to me, you know,—

               A. I think I just did.

               Q. Right. But at the same time, like, I need—I’m here to try to help you,—

               A. Yeah.

               Q. —okay. That’s why I’m here. I’m not here to cover stuff up. When we
       got the report back in my office,—

               A. Yeah.



2
 The interview was played for the jury during defendant’s first trial, which resulted in a hung jury.
The order on appeal was entered prior to the start of defendant’s second trial.
3
  Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966). It is important to
remember that despite courts routinely referring to “Miranda rights,” Miranda only declared the
use of warnings that are “not themselves rights protected by the Constitution but [are] instead
measures to ensure that the right against compulsory self-incrimination [is] protected.” Michigan
v Tucker, 417 US 433, 444; 94 S Ct 2357; 41 L Ed2d 182 (1974), quoted in Oregon v Elstad, 470
US 298, 305; 105 S Ct 1285; 84 L Ed2d 222 (1985). “Rules designed to safeguard a constitutional
right, however, do not extend the scope of the constitutional right itself, just as violations of
judicially crafted prophylactic rules do not violate the constitutional rights of any person.” Chavez
v Martinez, 538 US 760, 772; 123 S Ct 1994; 155 L Ed2d 984 (2003). In other words, the right
against self-incrimination comes from the constitution, not the Supreme Court.
4
 Detective Wheat testified at trial that if defendant indicated that he did not want to talk to him
and that he wanted to speak with a counselor, he would have ended the interview.

                                                -2-
              Q. —that you wanted to speak to somebody reference PREA, I was—I’m
       up here—

               A. Yeah.

               Q. —like ready to go and talk to you, okay?

                                                   * * *

               A. I asked to be put in isolation this morning when they took my mat and
       stuff for no reason. I mean, they didn’t even come and say, “Hey, don’t do that.
       That’s one of our rules.”

               Q. Right.

               A. It was, they rushed in, three people, tied—you know, shackled me, told
       me to get on my knees, shackled me, one person behind me. I don’t know if—
       there’s something that was in the vicinity of my anal region that shouldn’t have
       been there when he shackled me. I feel like—and this is—and whether it was to
       get a reaction out of me, a jerking motion or anything, but I’m conscience [sic] of
       this. I’m conscience [sic] of what’s going on, so I’m very careful what I say, what
       I do. I’ve been on my P’s and Q’s. You know what I mean?

        Detective Wheat eventually summarized to defendant what defendant had told him about
what led to the officers coming into his jail cell. Defendant then elaborated to Detective Wheat
that when the jail officers “put the restraints on . . . my knees are up against the thing, he spreads
my—this leg more and something’s in—you know what I’m saying, it’s inside my ass crack.”
Defendant said that he was wearing clothing and that it “felt like something oblong like a finger
or—I hate to say it, but a penis or—you know what I mean, it could have been something on his
belt. I don’t know.”

        As noted, until this point Detective Wheat had not asked defendant any questions, and only
tried to explain the process. However, towards the end of the interview the following exchange
took place:

              Q. How long—when that officer was behind you and they were putting the
       chains on, you felt that object behind you—

               A. Uh-huh.

               Q. —how long do you think that was actually touching you for?

              A. It wasn’t—it was seconds. It wasn’t minutes. I mean, it was probably
       20 to 30 seconds time.

               Q. Okay.

               A. You know. And it was continuous. It was like a—


                                                 -3-
               Q. It was just there?

               A. Yeah, it was just there.

               Q. Okay.

              A. And then it backed up—when I got uncomfortable and kind of moved
       my leg, he pulled my leg out more and it was like deliberately there, you know. It
       was a—it was almost like a deliberate—you know,—

              Q. Now, you were kneeling. Now, when you say you were kneeling, were
       you kneeling on like one of those benches in the cell?

               A. Yeah. There’s a nitch—

               Q. Okay.

               A. —probably about this high.

               Q. Yep.

              A. So, they told me—you know, which I complied, they said put your knees
       up against that—

               Q. Yep.

               A. —and face the wall.

               Q. And you said the officer actually took your one leg and actually—

               A. Yes

               Q. —pushed it further out?

               A. Yeah. [Tr I, 22-23.]

Defendant confirmed that this was the only “PREA related incident” and that it was a sexual
contact that had occurred.

        Immediately after completing the interview, Detective Wheat contacted the jail
administrator and requested that he pull the body camera footage and retrieve the jail cell footage
of the alleged incident. After watching the three videos that same day, Detective Wheat
determined that no contact occurred between defendant and the officers,5 and in fact none of the
officers came anywhere close to defendant’s buttocks area. He also did not see any of the officers


5
 Detective Wheat also contacted the sheriff and requested written statements from the corrections
officers involved and the road deputy who had been in the detective’s office.


                                               -4-
spread defendant’s legs further apart. The information was submitted to the prosecutor the same
day, which led to the charge at issue.

       A jury trial was held over two days in March and August 2020.6 The jury viewed the video
recording of the interview, heard the voicemail of defendant’s PREA report, and listened to
testimony from various witnesses. The jury was unable to reach a verdict as to whether defendant
had made a false report of a sexual assault, so the trial court declared a mistrial.

         The trial court scheduled a retrial on the false report charge. Defendant’s new counsel filed
a motion to dismiss the charge and a motion to exclude the video of defendant’s statement to
Detective Wheat. In both motions, defendant asked the court to dismiss the case or, alternatively,
to preclude the prosecution from introducing: (1) defendant’s recorded statement at trial; (2) any
evidence of statements made by defendant for purposes of filing and pursuing his request for a
PREA investigation; and (3) any allegations that defendant was reporting a crime at the time of his
statements. Defendant supported his motion with the argument that the PREA applies to a county
jail, that the interview was made relative to a PREA complaint, and that the statements made during
the interview were confidential and could not be used as a basis for the charge. He also asserted
that Detective Wheat coerced his statement in violation of the First and Fifth Amendments to the
U.S. Constitution by misrepresenting to defendant that the interview was being conducted relative
to defendant’s PREA report.

        The prosecution posited several arguments in response, including that no authority was
cited for the proposition that PREA applies to a county jail system, or that prosecuting defendant
for making a false report was a violation of his First Amendment rights. The prosecution also
argued that defendant was not coerced into making the statements, and that defendant’s statements
were not confidential because the PREA provides that an inmate can be disciplined for filing a
false PREA report.

       The trial court denied defendant’s motions, articulating from the bench the following:

                The whole confidentiality issue involves protecting the inmate from, you
       know, retribution within the—within the administrative operation of the prison or
       the jail, and keeping the allegation, you know, separate and quiet from the target of
       the investigation so that the—the—the reporter’s not harmed. There’s nothing
       about somehow giving, you know, an exemption from admissibility in a criminal
       prosecution.

               I did not find in any way the argument to be persuasive that the defendant
       has First Amendment rights that were violated, or the First Amendment would
       somehow—would—there’s no First Amendment right to make a false allegation of
       rape to a law enforcement officer. So the First Amendment does not apply.

                                               * * *



6
  The jury trial began on March 11, 2020, but because of the declared state of emergency due to
the Covid-19 virus, trial resumed on August 5, 2020.

                                                 -5-
               [Defendant’s] Fifth Amendment rights were not violated in any way that—
       that was argued in the—the—the motions before the Court. And I finally don’t find
       that the defendant’s statements to Detective Wheat were confidential and are
       therefore inadmissible in this criminal case.

                                              * * *

              I find that the defense is mis-applying the administrative procedures of the
       Prison Rape Elimination Act. And so the—the—the motions on grounds presented
       are—are denied. . . . . I actually went through and read all these statutes and case
       law and I . . . found . . . the arguments are taken out of context and the . . . cases
       don’t support the . . . arguments made in the motion and the brief. So the—the
       motions of the defendant are denied.

                                         II. ANALYSIS

        Defendant preserved his arguments on appeal by raising them in a pretrial motion to
suppress his statement. People v Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001). When
a motion to suppress evidence involves application of statutory law to undisputed facts, this
Court’s review is de novo. People v Tanner, 496 Mich 199, 206; 853 NW2d 653 (2014); People
v Attebury, 463 Mich 662, 668; 624 NW2d 912 (2001).7 “The decision whether to admit evidence
is within a trial court’s discretion. This Court reverses it only where there has been an abuse of
discretion.” People v Katt, 468 Mich 272, 278; 662 NW2d 12 (2003). A trial court abuses its
discretion when it selects an outcome that falls outside the range of reasonable and principled
outcomes. People v Johnson, 502 Mich 541, 564; 918 NW2d 676 (2018).

                              A. GENERAL PREA STANDARDS

       Congress enacted PREA with several purposes in mind, including:

              (1) establish a zero-tolerance standard for the incidence of prison rape in
       prisons in the United States;

               (2) make the prevention of prison rape a top priority in each prison system;

              (3) develop and implement national standards for the detection, prevention,
       reduction, and punishment of prison rape;

                (4) increase the available data and information on the incidence of prison
       rape, consequently improving the management and administration of correctional
       facilities;




7
  This standard also applies, of course, to the construction and application of federal statutes.
Johnson v Johnson, 329 Mich App 100, 118; 940 NW2d 807 (2019).

                                                -6-
               (5) standardize the definitions used for collecting data on the incidence of
       prison rape;

              (6) increase the accountability of prison officials who fail to detect, prevent,
       reduce, and punish prison rape;

              (7) protect the Eighth Amendment rights8 of Federal, State, and local
       prisoners;

              (8) increase the efficiency and effectiveness of Federal expenditures
       through grant programs such as those dealing with health care; mental health care;
       disease prevention; crime prevention, investigation, and prosecution; prison
       construction, maintenance, and operation; race relations; poverty; unemployment;
       and homelessness; and

              (9) reduce the costs that prison rape imposes on interstate commerce. [34
       USC 30302; see also Does 8–10 v Snyder, 945 F3d 951, 955-956 (CA 6, 2019),
       quoting 34 USC 30302(7).]

Congress found that “[p]rison rape often goes unreported, and inmate victims often receive
inadequate treatment for the severe physical and psychological effects of sexual assault—if they
receive treatment at all.” 34 USC 30301(6). Following the commands of the PREA, in 2012 the
United States Attorney General published a final rule adopting national standards for the detection,
prevention, reduction, and punishment of prison rape. 34 USC 30307(a)(1); 28 CFR 115.5 et seq.

                          B. PREA INVESTIGATION STANDARDS

        The PREA regulations contain standards to provide “policies to ensure referrals of
allegations for investigation,” 28 CFR 115.22, with the goal of ensuring that an administrative or
criminal investigation is completed for all allegations of sexual abuse and sexual harassment. 28
CFR 115.22(a). Amongst other things, the agency is required to provide employee training for
those employees who may have contact with inmates. 28 CFR 115.31(a)(1)–(10).

      The PREA regulations contain standards on inmate reporting, including the ability to
anonymously report a sexual assault. 28 CFR 115.51 states:

               (a) The agency shall provide multiple internal ways for inmates to privately
       report sexual abuse and sexual harassment, retaliation by other inmates or staff for
       reporting sexual abuse and sexual harassment, and staff neglect or violation of
       responsibilities that may have contributed to such incidents.

              (b) The agency shall also provide at least one way for inmates to report
       abuse or harassment to a public or private entity or office that is not part of the
       agency, and that is able to receive and immediately forward inmate reports of sexual


8
 The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor excessive fines
imposed, nor cruel and unusual punishments inflicted.” US Const, Am VIII.

                                                -7-
       abuse and sexual harassment to agency officials, allowing the inmate to remain
       anonymous upon request. Inmates detained solely for civil immigration purposes
       shall be provided information on how to contact relevant consular officials and
       relevant officials at the Department of Homeland Security.

              (c) Staff shall accept reports made verbally, in writing, anonymously, and
       from third parties and shall promptly document any verbal reports.

              (d) The agency shall provide a method for staff to privately report sexual
       abuse and sexual harassment of inmates.

Inmates are also to have access to support services, with the communications between the inmate
and service provider being as confidential “as possible.” 28 CFR 115.53(a) & (b).

         Following an inmate report, “[t]he agency shall require all staff to report immediately and
according to agency policy any knowledge, suspicion, or information regarding an incident of
sexual abuse or sexual harassment that occurred in a facility, whether or not it is part of the agency;
retaliation against inmates or staff who reported such an incident; and any staff neglect or violation
of responsibilities that may have contributed to an incident or retaliation.” 28 CFR 115.61(a).
Importantly, “[a]part from reporting to designated supervisors or officials, staff shall not reveal
any information related to a sexual abuse report to anyone other than to the extent necessary, as
specified in agency policy, to make treatment, investigation, and other security and management
decisions.” 28 CFR 115.61(b). “The facility shall report all allegations of sexual abuse and sexual
harassment, including third-party and anonymous reports, to the facility’s designated
investigators.” 28 CFR 115.61(e).9

        Once an investigation into an inmate’s sexual abuse allegation is complete, the agency is
required to inform the inmate as to whether the allegation has been determined to be “substantiated,
unsubstantiated, or unfounded.” 28 CFR 115.73(a). Substantiated allegations of conduct that
appear to be criminal must be referred for prosecution. 28 CFR 115.71(h). Relevant to defendant’s
situation, the PREA regulations address “”[d]isciplinary sanctions for inmates,” 28 CFR 115.78,
providing in part that, “[f]or the purpose of disciplinary action, a report of sexual abuse made in
good faith based upon a reasonable belief that the alleged conduct occurred shall not constitute
falsely reporting an incident or lying, even if an investigation does not establish evidence sufficient
to substantiate the allegation.”10 28 CFR 115.78(f).



9
  The regulations also require that an agency “establish a policy to protect all inmates and staff
who report sexual abuse or sexual harassment or cooperate with sexual abuse or sexual harassment
investigations from retaliation by other inmates or staff, and shall designate which staff members
or departments are charged with monitoring retaliation.” 28 CFR 115.67(a).
10
   The regulations also provide that an inmate “shall be subject to disciplinary sanctions pursuant
to a formal disciplinary process following an administrative finding that the inmate engaged in
inmate-on-inmate sexual abuse or following a criminal finding of guilt for inmate-on-inmate
sexual abuse.” 28 CFR 115.78(a).


                                                 -8-
      With this general framework in mind, we now turn to defendant’s specific PREA
arguments.

        C. WHETHER THE PREA APPLIES TO THE CHARLEVOIX COUNTY JAIL.

        In its ruling, the trial court assumed that the PREA applied to a county jail. Defendant
continues to argue on appeal that the PREA applies to the county jail because the statutory
definition of “prison” in 34 USC 30309(7)(a) includes “any local jail or police lockup.” Citing
Does 8–10, 945 F3d 951, and 28 CFR 115.5, defendant also contends that Michigan adopted the
PREA “for money offered as a grant by the Federal Government.”11

         We hold that the PREA applies to the county jail. The PREA defines the term “prison” as
“any confinement facility of a Federal, State, or local government, whether administered by such
government or by a private organization on behalf of such a government,” and includes “any local
jail or police lockup[.]” 34 USC 30309(7)(A). Consistent with this congressional definition, the
regulations provide that the PREA standards apply to an “agency,” which is defined as “the unit
of a State, local, corporate, or nonprofit authority, or of the Department of Justice, with direct
responsibility for the operation of any facility that confines inmates, detainees, or residents . . .”
28 CFR 115.5. An “inmate” is “any person incarcerated or detained in a prison or jail.” 28 CFR
115.5. “Jail,” in turn, is defined as “a confinement facility of a Federal, State, or local law
enforcement agency whose primary purpose is to hold persons pending adjudication of criminal
charges, persons committed to confinement after adjudication of criminal charges for sentences of
one year or less, or persons adjudicated guilty who are awaiting transfer to a correctional facility.”
25 CFR 115.5.

         Applying these definitions, it is easy to conclude that the county jail is subject to PREA, a
fact the county sheriff acknowledged at trial. The jail is operated by a local law enforcement
agency whose primary purpose is to hold persons pending adjudication of criminal charges,
persons committed to confinement after adjudication of criminal charges for sentences of one year
or less, or persons adjudicated guilty who are awaiting transfer to a correctional facility. Defendant
was also an inmate as defined by federal rule, as he was incarcerated in a jail while awaiting
adjudication of charges.12 The PREA applied to the county jail where defendant was temporarily
housed.

     D. CAN DEFENDANT’S PREA STATEMENT BE USED TO SUPPORT A CRIMINAL
               CHARGE OF MAKING A FALSE REPORT OF A FELONY?



11
   The prosecution’s brief on appeal does not address the applicability of the PREA to the county
jail.
12
  A “detainee” is “any person detained in a lockup, regardless of adjudication status.” 28 CFR
115.5. A “lockup” is “a facility that contains holding cells, cell blocks, or other secure enclosures
that are: (1) Under the control of a law enforcement, court, or custodial officer; and (2) Primarily
used for the temporary confinement of individuals who have recently been arrested, detained, or
are being transferred to or from a court, jail, prison, or other agency.” 28 CFR 115.5. Under these
definitions, the PREA standards would also apply to this county jail.

                                                 -9-
        The crux of defendant’s case is his argument that his report of a sexual assault and his
statement given during the investigation of his report were confidential under the PREA and,
therefore, could not be used by the prosecution to support a criminal charge of making a false
report of a felony. As the prosecution argues, however, defendant presented no authority that a
statement under the PREA is subject to a privilege or immunity that would preclude its introduction
into evidence in support of a charge of making a false report of a felony.

       Nothing in the PREA directly addresses whether an inmate’s PREA statement can be used
to support a criminal charge of making a false report of a felony. Defendant’s arguments instead
focus on the assertion that his report and the resultant investigation were confidential under the
PREA.

        As a starting point, it is important to recognize that “all relevant evidence is admissible
unless the rules of evidence, or the United States or Michigan constitutions, provide otherwise.”
Waknin v Chamberlain, 467 Mich 329, 333; 653 NW2d 176 (2002); MRE 402. Statutes can also
address the admissibility of evidence. See, e.g., People v Watkins, 491 Mich 450; 818 NW2d 296
(2012)(discussing MCL 768.27a and its limitation on admissible evidence). In the next section we
address defendant’s argument that the Fifth Amendment precludes the admission of his statements;
right now, however, we address the alleged statutory basis to preclude admission of his statements.
In doing so, we flatly reject defendant’s argument.13

        A review of the PREA and its regulations demonstrates that the PREA provides for some
forms of confidentiality of information during an investigation to protect both the inmate and the
alleged perpetrator, including an option for an inmate to anonymously report sexual abuse—which
defendant did not do. However, there is nothing in the PREA to suggest that the confidentiality
provisions provide an immunity or privilege precluding statements made by an inmate who makes
a false allegation of sexual abuse during an investigation. Absent an explicit provision barring the
use in court of all or some statements made by a prisoner during a PREA investigation, such
statements cannot be deemed inadmissible as a matter of law.

        Moreover, by providing, for the purpose of disciplinary action, that “a report of sexual
abuse made in good faith based upon a reasonable belief that the alleged conduct occurred shall
not constitute falsely reporting an incident or lying, even if an investigation does not establish
evidence sufficient to substantiate the allegation,” see 28 CFR 115.78(f), the PREA regulations
anticipate that disciplinary action may occur if an inmate falsely reports an incident. The PREA
does not protect from disciplinary action inmates who report sexual abuse and whose report is
deemed false. The PREA standards clearly anticipate disciplinary sanctions against an inmate who
makes a false allegation of sexual abuse against a staff member of a facility covered by PREA.
Likewise, there is nothing in the PREA to suggest that the availability of disciplinary sanctions


13
   Defendant’s references to the administrative remedy of a grievance and to a “First Amendment
right to file nonfrivolous grievances against prison officials” are misplaced as there is no evidence
that defendant submitted a grievance under 28 CFR 115.52. Although defendant reported an
incident of sexual assault under PREA and his allegation was immediately investigated, there is
no evidence of a grievance being filed.


                                                -10-
following an administrative investigation precludes the agency from reporting the false allegation
of sexual abuse to the prosecutor, that false claims of sexual assault may not be prosecuted, or that
false claims of sexual assault are privileged or otherwise protected from admission into evidence.14
Defendant’s contention that his statement is inadmissible is simply without merit.

                               E. INVOLUNTARY STATEMENT

       In a cursory fashion, defendant challenges the admissibility of his statements to Detective
Wheat on the basis that it was involuntarily given. Although there is nothing in the record to
suggest that Detective Wheat had reason to believe that defendant had committed a crime or that
he was lying about the sexual assault, Detective Wheat gave defendant Miranda warnings because
he was incarcerated.

         Defendant’s one-page argument contains general principles of law, but does not apply the
facts of his case to the law and offers cursory analysis at best.15 He announces that he is “aware
that failure to give a meaningful Miranda warning does not violate the United States Constitution,
Fifth Amendment,” and cites United States v Patane, 542 US 630, 631; 124 S Ct 2620; 159 L Ed
2d 667 (2004), but then asserts that “Palane [sic] also opined that an insufficient Miranda coupled
with deception can violate the Fifth Amendment.” He does not otherwise discuss Patane or apply
it to the controlling facts.

         Nonetheless, because defendant was given Miranda warnings, Patane is immediately
distinguishable. Additionally, defendant’s underlying premise—that he was entitled to Miranda
warnings in the first place—is simply baseless. The fact that he was in jail on another matter does
not in and of itself require that he be provided with Miranda warnings before being spoken with
by an officer, and nor do any of the other relevant criteria garner support for his argument. After
all, defendant had requested the investigation, he was not under suspicion when interviewed, when
he made his initial report—he did not choose the anonymous option of reporting available and was
otherwise treated appropriately given the setting. See People v Cortez (On Remand), 299 Mich
App 679, 695-699; 832 NW2d 1 (2013), citing Howes v Fields, 565 US 499, 510-514; 132 S Ct
1181; 182 L Ed2d 17 (2012). And, even if Miranda applied, defendant does not explain how the
statements were involuntary, and the record evidence indicates that defendant continued to talk to




14
   To the extent that defendant’s arguments are based on the county jail’s alleged failure to follow
PREA standards and violations of PREA training standards, nothing in the statute indicates an
intent to give specific rights to prisoners. In the context of prisoners who have sued for failure to
comply with the PREA’s requirements, courts have held that no private cause of action under
PREA exists and violations of PREA cannot be adjudicated in court. See, e.g., Fisher v Fed
Bureau of Prisons, 484 F Supp 3d 521, 537-538 (ND OH, 2020) and McCloud v Prack, 55 F Supp
3d 478, 482 n 2 (WD NY, 2014).
15
   “An appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give only cursory treatment with little or no citation
of supporting authority.” People v Kelly, 231 Mich App 627, 640-641; 588 NW2d 480 (1998).
Therefore, defendant has abandoned this issue by failing to adequately brief it.

                                                 -11-
Detective Wheat after being informed that he was a detective and after being given Miranda
warnings.

      Affirmed.



                                                       /s/ Christopher M. Murray
                                                       /s/ James Robert Redford
                                                       /s/ David H. Sawyer




                                           -12-